 1   HEATHER E. WILLIAMS, BAR #122664
     Federal Defender
 2   MEGAN T. HOPKINS, BAR #294141
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: 559.487.5561/Fax: 559.487.5950
 5   Attorney for Defendant
     TRUNG N. HUYNH
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  ) Case No. 1:19-cr-00146-DAD
                                                )
12                    Plaintiff,                ) RELEASE ORDER
                                                )
13   vs.                                        ) Judge: Honorable Dale A. Drozd
                                                )
14   TRUNG N. HUYNH,                            )
                                                )
15                  Defendant.                  )
                                                )
16
17                                           ORDER OF RELEASE
18          Defendant TRUNG N. HUYNH is to be released from Fresno County Jail at 8:00 a.m.
19   on Wednesday, October 16, 2019. Mr. Huynh is ordered to report to the Teen Challenge
20   program in Reedley, CA, where he shall reside and participate in the inpatient drug treatment
21   program. A staff member from the Federal Defenders Office shall transport Mr. Huynh to the
22   inpatient treatment program and notify the probation office upon Mr. Huynh’s successful intake
23   into the program.
24
     IT IS SO ORDERED.
25
26      Dated:     October 15, 2019
                                                      UNITED STATES DISTRICT JUDGE
27
28
